—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of (1) an order of the Supreme Court, Nassau County (Honorof, J.), dated May 22, 2000, as granted that branch of the motion of the defendant Town of North Hempstead which was for summary judgment dismissing the complaint insofar as asserted against it, and (2) a judgment of the same court, entered August 22, 2000, upon the order, as dismissed the complaint insofar as asserted against the defendant Town of North Hemp-stead.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is modified by adding a provision thereto severing the action against the remaining defendant; as so modified, the judgment is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The respondent was entitled to summary judgment dismissing the complaint insofar as asserted against it (see, Amabile v City of Buffalo, 93 NY2d 471; Kiernan v Thompson, 73 NY2d 840; Mayer v Town of Brookhaven, 266 AD2d 360; Yarshevitz v Town of N. Hempstead, 240 AD2d 737; Giganti v Town of Hempstead, 186 AD2d 627). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.